Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 7, 9, 17, 19, 21, 22, 24, 26, 27, 29-33, 37, 43-46, 48, 52-54, 56, 60-110 have been cancelled.

Election/Restrictions
Claims 55 and 57-59 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2022.

Claim Objections
Claims 11 and 41 are objected to because of the following informalities:  
Regarding claim 11, the claim must end with a period “.”. 
In claim 41, line 3, it appears that “central material” should be -central member-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, 11, 15, 18, 20, 25, 28, 34, 38, and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckstrom (PGPub 2005/0035655).
Regarding claim 1, Beckstrom teaches a track system 10 for traction of a vehicle, the track system comprising: a track 11 comprising a ground-engaging outer side and an inner side opposite to the ground-engaging outer side;  a track-engaging assembly for driving and guiding the track around the track- engaging assembly, the track-engaging assembly comprising: - a drive wheel 22 for driving the track; and an idler wheel (front idler wheel 16);  a motor 24; and a transmission  (belt drive 26) disposed between the motor 24 and the drive wheel 22 to transmit power generated by the motor to the drive wheel.  
Regarding claims 2-5, Beckstrom teaches an axis of rotation 27 of the drive wheel 22 is spaced apart from an axis of rotation (center of motor 24, as seen in Figure 1) of an output of the motor 24 in longitudinal and heightwise directions (see Figure 2).  
	Regarding claim 8, the track system comprises a frame 12, and the motor is affixed to the frame of the track system (see para [0017]).  
	Regarding claim 10, at least a majority of the motor and at least a majority of the transmission are contained within a width of the track (seen in Figures 1, 2, 4, and 8).  
Regarding claim 11 and 20, a major portion (at least 70%) of the motor is contained within the width of the track and a minor portion of the motor protrudes beyond the track in a widthwise direction of the track system (seen in Figure 8).
Regarding claims 15, 18, 25 and 28, an entirety of the transmission is contained within a width of the track (transmission belt 26 engages drive sprocket 25a, which is positioned centrally between the drive wheels 40, 50, along the center of the track so the transmission is clearly entirely contained within the width of the track; see para [0018] and Figure 2).  
Regarding claim 34, the transmission 26 is configured to perform a speed conversion such that a rotational speed of the drive wheel is different from a rotational speed of an output of the motor (the drive sprocket 25a, fixed to the drive wheel, is a slightly different in size relative to the motor sprocket (see Figures 1 and 7) so the motor and drive wheel have different rotational speeds).  
Regarding claim 38, the drive wheel is a first drive wheel 27; the track-engaging assembly comprises a second drive wheel 28 for driving the track; the first drive wheel and the second drive wheel are spaced apart in a widthwise direction of the track system to define a space 34 therebetween; and at least part of the transmission 26 is positioned in the space between the first drive wheel and the second drive wheel (see Figure 2; transmission 26 engages sprocket 25a and is laterally aligned with the sprocket; sprocket 25a is shown between the drive wheels 27, 28, so part of the transmission is also positioned between the drive wheels).  
Regarding claim 49, Figure 1 shows a diameter of the drive wheel 22 (including bars 40) is greater than a diameter of the idler wheel 16.  
Regarding claim 50, the idler wheel 16 is a front idler wheel and the track-engaging assembly comprises a plurality of roller wheels 14 disposed between the drive wheel and the front idler wheel in a longitudinal direction of the track system (see Figure 1 of Beckstrom).  
Claim(s) 1-5, 8, 10, 14-16, 18, 20, 23, 25, 28, 34, 36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westergaard (PGPub 2008/0023233).
Regarding claim 1, Westergaard teaches a track system 1 for traction of a vehicle, the track system comprising: a track 14 comprising a ground-engaging outer side and an inner side opposite to the ground-engaging outer side; a track-engaging assembly for driving and guiding the track around the track- engaging assembly, the track-engaging assembly comprising: a drive wheel 11 for driving the track; and an idler wheel 12; a motor 10; and a transmission (drive belt 15, seen in Figures 1 and 2) disposed between the motor and the drive wheel to transmit power generated by the motor to the drive wheel.  
Regarding claims 2-5, an axis of rotation of the drive wheel (center of drive wheel 11) is spaced apart from an axis of rotation of an output of the motor (center of drive motor 10, as seen in Figures 1 and 2) in longitudinal and heightwise directions of the track.  
Regarding claim 8, the motor is affixed to the frame 2 of the track system.  
Regarding claims 10, 14-16, 18, 20, 23, 25, and 28, all of the motor and transmission are contained within a width of the track.  
Regarding claim 34, the transmission is configured to perform a speed conversion such that a rotational speed of the drive wheel is different from a rotational speed of an output of the motor (a drive ratio described in para [0032], last 2 lines).  
Regarding claim 36, a transmission ratio of an output rotational speed of the transmission over an input rotational speed of the transmission is no more than 0.7 (Westergaard teaches a reduction ratio of as much as 5, which corresponds to an output to input ratio of .2, which is less than .7, as claimed).  
Regarding claim 40, the inner side of the track comprises a friction drive surface; and the drive wheel (wheel 11 shown in Figure 1) comprises a friction drive surface frictionally engaging the friction drive surface of the track to frictionally drive the track around the track-engaging assembly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 13, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Breckstrom. 
Regarding claim 12, Beckstrom teaches a brake 104 for the motor at an end.  It is not clear if the brake is on the minor portion of the motor that protrudes beyond the track width, however, it is positioned at the outer end of the motor.  Therefore, it would have been obvious to position the brake on a portion of the motor that protrudes outside of the track width since the brake is taught to be at a lateral side of the motor.
Regarding claim 13, it appears in Figure 8 that the minor portion of the motor is configured to be received in a void of a frame of the compact track loader (Figure 8 appears to show the motor protruding from the track in a direction toward the main chassis where a void exists).  Beckstrom does not describe the motor protrusion, however, in view of the drawings, it would have been obvious to configure the motor to protrude laterally with respect to the track and toward the chassis, in view of Figure 8, in order to fit the majority of the motor within the track while allowing for the full length of the motor shaft.  
Regarding claim 39, it is not clear if the brake is positioned on the inboard or outboard lateral half of the track system.  However, given the limited number of options (inboard or outboard halves) it would have been obvious to position the brake on the outboard side, in order to provide easier access to the brake for maintenance purposes.
Claim(s) 40-42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Breckstrom in view of Grawey (USPN 5,279,378).
Regarding claim 40, Breckstrom teaches a drive wheel that relies on drive bars rather than friction drive engagement with the inner surface of the track.
Grawey teaches a track drive arrangement that relies of friction drive between an outer surface of the drive wheel and an inner surface of the track.
It would have been obvious to one of ordinary skill in the art to provide a friction drive arrangement between the drive wheel and track of Breckstrom, in view of Grawey, in order to provide long service with minimum maintenance while supplying the necessary frictional couple to effectively transmit driving torque from the wheels to the belt.
Regarding claims 41 and 42, the drive wheel taught by Grawey with respect to Figure 6, for example, comprises a central member (metal drum 86) and a peripheral member 90 disposed radially outwardly of the central material (see Figure 6 and col. 6, lines 62-66) and including the friction drive surface; and a coefficient of friction between a material of the peripheral member of the drive wheel and elastomeric material of the track is greater than a coefficient of friction between a material of the central member of the drive wheel and the elastomeric material of the track (elastomeric material of the peripheral member 90 has a higher coefficient of friction than the metal material of the central member).  
	Regarding claim 47, Breckstrom teaches that the drive wheel is a first drive wheel and the track-engaging assembly comprises a second drive wheel for driving the track laterally spaced from the first wheel.  Grawey also teaches first and second drive wheels, where the second drive wheel comprises a friction drive surface frictionally engaging the friction drive surface of the track to frictionally drive the track around the track-engaging assembly; and the first drive wheel and the second drive wheel are spaced apart in a widthwise direction of the track system to define a space therebetween.  
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Breckstrom in view of Sugihara (PGPub 2018/0154959).
Regarding claim 51, Breckstrom is silent regarding metal cores.
Sugihara teaches a track that is free of metallic cores embedded in elastomeric material of the track and extending transversally to a longitudinal direction of the track (the track is coreless and does not have metal cores).  
It would have been obvious to one of ordinary skill in the art to construct the track of Breckstrom without metal cores, as taught by Sugihara, in order to make the track less complicated, lighter in weight, and more flexible so as to reduce noise generation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kreis, Park, Rimailho, Poche, Moriarty, Zimet, Hunter, and Faries teach tracked vehicles using a separate motor for each track drive wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/